Citation Nr: 0935980	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for heart disease (also claimed as heart attacks).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for lung disease.

3.  Entitlement to service connection for heart disease (also 
claimed as heart attacks).

4.  Entitlement to service connection for lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1956 to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA) for the Albuquerque, New Mexico RO.  In 
January 2007, the Veteran requested a reconsideration of the 
June 2006 decision.  The RO continued the denial of the 
Veteran's claims in a March 2007 decision.  The Veteran 
perfected an appeal, and the claims are now properly before 
the Board.

The Veteran has presented personal testimony during hearings 
before a Decision Review Officer and the undersigned Veterans 
Law Judge.  Transcripts of the hearings are of record.

The issues of entitlement to service connection for heart 
disease and lung disease are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a decision dated November 2004, the RO denied the 
appellant's claims of service connection for heart and lung 
disease.  He was properly notified and did not file an 
appeal, and that decision became final.

2.  Evidence received since the November 2004 RO decision is 
neither cumulative nor redundant of the evidence of record 
and relates to an unestablished fact necessary to 
substantiate the claims of service connection for heart and 
lung disease.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for heart disease is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  As new and material evidence has been received, the claim 
for service connection for lung disease is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in April 2006.  Because of the favorable 
outcome in this appeal of this issue, any deficiency in the 
initial notice to the Veteran of the duty to notify and duty 
to assist in claims involving new and material evidence is 
harmless error.



Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).
The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis-New and Material Evidence

In a November 2004 rating decision the RO determined that 
service connection was not warranted for heart disease or 
lung disease.  It was noted, in essence, that there was no 
medical evidence which showed that either disease was caused 
by his military service, and he had not submitted any 
evidence which showed a continuity of symptomatology since 
his active service.  The Veteran did not perfect an appeal of 
the decision, and it became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.104 (2008).

The evidence received since the November 2004 rating decision 
includes additional VA treatment records and a statement from 
the Veteran's spouse which include details about a continuity 
of the Veteran's symptoms from the time he left active duty 
through the present.  In the April 2006 Duty to Assist letter 
sent by the RO, the Veteran was informed that his claims had 
previously been denied because there was no evidence showing 
continuity of treatment for his claimed conditions.  With the 
January 2007 statement from his spouse, the Veteran has 
provided the requested evidence showing continuity of 
treatment for his claimed conditions.  This evidence is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claims, as it provides the 
requested continuity of symptomatology.  Therefore, the 
claims for service connection for heart disease and lung 
disease must be reopened and re-adjudicated on the merits.


ORDER

New and material evidence having been submitted; reopening 
the claim for entitlement to service connection for heart 
disease is allowed.

New and material evidence having been submitted; reopening 
the claim for entitlement to service connection for lung 
disease is allowed.


REMAND

The Board notes that the RO requested the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) in August 2004.  In September 2004, NPRC informed VA 
that some of the Veteran's service treatment records from his 
period of active duty service were fire-related, presumably 
destroyed in the 1973 fire at the NPRC.  In such cases, there 
is a heightened obligation to assist the claimant in the 
development of his case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist includes the 
obligation to search for alternative medical records.  See 
Moore v. Derwinski, 1 Vet. App. 401 (1991).

The Veteran has asserted that he was treated for 
cardiopulmonary problems while on active duty.  In 
October 2004, the RO requested that NPRC search the 
sick/morning reports for evidence.  NPRC responded that they 
needed the Veteran's complete unit information and a specific 
90-day-period during which the claimed event occurred.  The 
RO sent the Veteran a letter asking for the information, and 
in November 2004, the Veteran responded that he served with 
Co B/46th Engr Bn (CONS), Ft. Hood, Texas.  Unfortunately, 
the Veteran did not provide a specific 90-day-period during 
which he was hospitalized.  On remand, the Veteran should be 
given an additional opportunity to specify the exact time he 
was treated while on active duty so that a proper search of 
the morning reports can be made.

During his April 2008 hearing before a DRO, the Veteran 
indicated that he was treated for a heart attack in 1963 or 
1964 at the Purlieu County Medical Center.  He also said he 
was treated for a 1977 heart attack at Presbyterian Hospital.  
During his June 2009 hearing before the undersigned Veterans 
Law Judge, he said that he received treatment in 1963 at 
Benareal (or Benereal) Convenient Hospital.  He also said 
that he was treated for a heart problem before he entered 
active duty by Dr. Romano.  It does not appear that any 
attempt has been made to obtain these records.  As the 
Veteran's service treatment records are fire related, VA is 
under a heightened obligation to obtain whatever alternative 
medical records are available.  Thus, remand is in order for 
an attempt to obtain these additional records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
heart and lung disorders.  After the 
Veteran has signed the appropriate 
releases, those records not already of 
record should be obtained and associated 
with the claims folder.  In particular, 
the AMC/RO should attempt to obtain all 
relevant documents from Purlieu County 
Medical Center, Presbyterian Hospital, 
Benareal (or Benereal) Convenient 
Hospital, and Dr. Romano.  All attempts 
to procure records should be documented 
in the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  The AMC/RO should contact the Veteran 
and ask him to specify a 90-day period 
during which he was treated for heart and 
lung problems while he was on active 
duty.  If the Veteran provides the 
requested information, the AMC/RO is to 
submit this information to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC).  JSRRC should be 
requested to make an attempt to verify 
events related to the Veteran's claims.  
If unable to provide such information, 
they should be asked to identify the 
agency or department that may provide 
such information and follow-up inquiries 
should be conducted accordingly.

3.  After completion of the above and any 
additional development deemed necessary, 
any issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


